                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT
                                                                          AUG 28 2019
                      FOR THE DISTRICT OF MONTANA
                                                                          Clerk, U
                           MISSOULA DIVISION                             District o-,SM Cou,ts
                                                                         Missoula o-o_   ntana
                                                                                      iv1s1on


LAWRENCE WEINBERGER,                                CV 18-134--M-DWM

             Plaintiff,

       vs.                                                 ORDER

911 DATAMASTER, INC., et al.,

             Defendants.


      On August 20, 2019, Defendants moved for Rule 11 sanctions against

Plaintiff's counsel. (Doc. 58.) That motion, along with Defendants' previously filed

motion for summary judgment (Doc. 23), is still pending. On August 27, 2019,

Plaintiffs counsel moved to strike the motion for sanctions (Doc. 64) and moved to

stay the response deadline pending resolution of the motion to strike and the motion

for summary judgment (Doc. 65). However, the motion for sanctions is properly

before the Court and requires a response. Accordingly,
     IT IS ORDERED that Plaintiffs motion to strike (Doc. 64) and motion to stay

(Doc. 66) are DENIED.

     DATED this 28th day of August, 2019.
